Case 20-02089-GLT       Doc 10    Filed 06/08/20 Entered 06/08/20 12:29:29          Desc Main
                                  Document     Page 1 of 1


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                     ) Case No. 20-21595-GLT
Majestic Hills, LLC,                       )
       Debtor,                             ) Chapter 11
Christopher Phillips, and                  )
Elizabeth Phillips, husband and wife,      ) Adversary No. 20-02089-GLT
       Plaintiffs,                         )
vs.                                        ) Related Document No. 8-1
Majestic Hills, LLC et al.,                ) Status Conf.: 07/17/20 @ 1:30 p.m.
       Defendants.                         ) Document No.



          CERTIFICATE OF SERVICE OF Order Setting Status Conference

       I certify under penalty of perjury that I served the above captioned pleading on the
parties at the addresses specified below or on the attached list on June 8, 2020.


All Parties and Counsel on Attached List


      The type(s) of service made on the parties (first-class mail, electronic notification,
hand delivery, or another type of service) was: First-Class Mail or E-mail.

       If more than one method of service was employed, this certificate of service groups
the parties by the type of service. For example, the names and addresses of parties served
by electronic notice will be listed under the heading “Service by Electronic Notification,” and
those served by mail will be listed under the heading “Service by First-Class Mail.”

Executed on: June 8, 2020                  /s/ Donald R. Calaiaro
                                           Donald R. Calaiaro, PA I.D. #27538
                                           dcalaiaro@c-vlaw.com

                                           CALAIARO VALENCIK
                                           938 Penn Avenue, Suite 501
                                           Pittsburgh, PA 15222-3708
                                           (412) 232-0930
